DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 12/21/2021.


Status of Claims


Claims 1, 13, 36, 38-44, and 55-56 have been amended. 
Claims 1-2, 12-14, and 35-57 are now pending.

Response to Arguments

Claims 1, 2, 13, and 44 objections are withdrawn in light of amendments and Applicant’s response.
Applicant's arguments filed on 12/21/2021 regarding the 35 U.S.C. 101 rejection have been fully considered. The Applicant argues that (1) the claims are not directed to an abstract idea of Certain Methods of Organizing Human Activity or Mental Processes, (2) the claims include recitations that integrate the recited steps into a practical application, and (3) the claims provide an inventive concept by reciting additional limitations amounting to significantly more than an abstract idea (pages 20-31).
As per argument (1), the Examiner maintains the position that the claims, as amended, recite an abstract idea of Mental Processes and Certain Methods of Organizing Human Activity because the claims are directed to a process of estimating project timing A human can practically use historic data with linear and/or non-linear regression formulas/models to predict movement and determine which formula/model best fits the data.  As per the October 2019 PEG, claims can recite a mental process even if they are claimed as being performed on a computer. Claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions such as a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A. Fulfilling a request from a user for estimated timing of a project provides insight to the progress of the project and assists the user (e.g. operator, manager, etc.) in planning, decision making, management, etc. (i.e. managing personal behavior). As per the October 2019 PEG, Certain Methods of Organizing Human activity can encompass the activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). The 
As per arguments (2) and (3), the Examiner maintains the position that the additional elements recited in the claims do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea because the additional elements do not improve the functioning of a computer, but instead uses a computer as a tool to perform the abstract idea.  The Applicant’s specification in paragraphs [0005] and [0029] generally states that “the method improves computer technology” and “the application 158 is software stored in a non-transitory portion of memory 142, and included machine readable instructions that are executed by processor 138 to improve functionality of computer 134…”. However, the specification lacks details on how the method and/or software improves the computer itself. Therefore, the additional elements are viewed as computing, data gathering, and display devices (i.e. computer components) that are used to perform the abstract idea of estimating timing of a project, modeling, and data analysis. As per MPEP 2106.05(f), applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept. Therefore, the 35 U.S.C. 101 rejection is maintained.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 12-14, and 35-57 are rejected under 35 U.S.C. 101 because the claimed invention, “Method and System for Self Learning Location Selection and Timing Prediction”, is directed to an abstract idea, specifically Mental Processes and Certain Methods of Organizing Human Activity, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-2, 12-14, and 35-57 are directed to a statutory category, namely a process (claims 1-2, 12, 35-43, and 55), a machine (claims 13-14 and 56) and a manufacture (claims 44-54 and 57).
Step 2A (1):  Independent claims 1, 13, and 44 are directed to an abstract idea of Mental Processes (e.g. concepts performed in the human mind) and Certain Methods of Organizing Human Activity (e.g. managing personal behavior), based on the following claim limitations: “receiving a request from a user for the estimated total time for a first operator of a plurality of operators to complete the potential drilling project, the potential project having a definition of at least a quantity of a terrain, a type of commodity to be recovered, an estimated size of the respective commodity reservoir, and at least one geological property of the terrain; accessing a portion of the historical heavy equipment information for heavy equipment of the first operator, the historical heavy equipment information comprising, for at least one historical project completed by the first operator, a number of drilling rigs used, a number of wells dug, a well density, a time to move each of the number of drilling rigs used between the wells dug, a time to drill each of the wells by the drilling rigs used, and the movement between wells of drilling rigs used; predicting a number of drilling rigs of the first operator to be used for the potential drilling project using, for the first operator, at least one of a number of, the location of, and the drilling capabilities of drilling rigs available, the location of the potential drilling project, the geologic properties of the potential drilling project, the expected ultimate recovery from the potential drilling project, commodity price, and the number of drilling rigs used for the at least one historical project completed; Page 13 of 34 predicting a well density for the potential drilling project using at least one of the respective geologic properties, the estimated size of the respective commodity reservoir and the type of commodity to be recovered, and an average well density for each of the at least one historical project completed by the first operator; predicting the movement for each of the predicted number of drilling rigs of the first operator to be used to traverse the potential drilling project from a first end to an opposite second end thereof using a self-learning algorithm by a) identifying a starting location for the respective drilling rig, b) identifying plural candidate locations to which the respective drilling rig may move using the predicted well density, c) for each of the identified plural candidate locations, modeling the movement of a prospective drilling rig from the identified starting location to the respective candidate location against historical movement of a drilling rig between a starting location and an actually chosen location from the portion of the store of historical heavy equipment information for heavy equipment of the first operator, the modeling being in the form of linear regression, logarithmic regression and/or non-linear regression, d) determining which of the modeling forms most closely fits the predicted movement to the historical movement using linear and/or non-linear regression, e) using the modeling form that most closely fits the predicted movement to the historical movement to predict a next location to which the respective drilling rig will move, and f) if the predicted next location is not disposed at the opposite second end of the potential drilling project, identify the predicted next location as the starting location and repeat steps b) through e); predicting the time for rig movement and drilling for each of the predicted number of drilling rigs of the first operator to be used for the potential drilling project based upon the predicted well density and the predicted movement for each of the predicted number of drilling rigs of the first operator to be used to traverse the potential drilling project from the first end to the opposite second end thereof; estimating the total time to complete the potential drilling project by summing the predicted time for rig movement with the predicted time for drilling for all of the predicted number of drilling rigs of the first operator to be used for the potential drilling project; and sending, in response to the request, the prediction of the estimated total time to complete the potential project by the first operator to the user.”  Under the broadest reasonable interpretation, these claims describe a process of estimating project timing by performing modeling and data analysis. Dependent claims 2, 12, 14, 35-43, and 45-57 further define the project data, modeling, and data analysis process performed to estimate timing of a project.  Estimating project timing through modeling (e.g. linear or non-linear regression) and data analysis (e.g. predicting # of rigs, well density, movement, timing, 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 13, 35-36, 38-44, 47, and 55-56 recite additional elements of a self-learning method, a storage medium having a store, a computing device in communication with the storage medium, a self-learning system comprising a processor, an application programming interface (API), a heavy equipment database, a calculating device, an output device, a geographical positioning system, and a non-transitory computer readable medium with computer executable instructions stored thereon executed by a digital processor. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as 
Step 2B:  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 13, 35-36, 38-44, 47, and 55-56 recite additional elements of a self-learning method, a storage medium having a store, a computing device in communication with the storage medium, a self-learning system comprising a processor, an application programming interface (API), a heavy equipment database, a calculating device, an output device, a geographical positioning system, and a non-transitory computer readable medium with computer executable instructions stored thereon executed by a digital processor. As per the Applicant’s specification, self-learning means to learn and iteratively adapt based on new information and can include updating the estimates by taking the initial estimate and modeling it against the actual numbers in the historical data ([0046] and [0048]); a storage medium can be optical hard drive for storing heavy equipment information as data [0031]; a store or heavy equipment database is memory [0031]; a computing device can be a desktop computer, a laptop computer, a smartphone, a tablet, a web server or other server, and the like [0025]; an application programming interface (API) is a communication interface [0033]; a calculating device calculates a total time to complete a potential project and updates the calculated total time [0008]; the output device may include one or more visual 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624